Title: Thomas Jefferson to Alexander Hamilton, Henry Knox, and Edmund Randolph, [24 August 1793]
From: Jefferson, Thomas
To: Hamilton, Alexander,Knox, Henry,Randolph, Edmund



[Philadelphia, August 24, 1793]

Th. Jefferson submits to the Secretaries of the treasury & War & the Atty Genl. some sketches of Notes to be signed for the President. As they are done from memory only, they will be pleased to insert whatever more their memories suggest as material. Particularly, the final conclusion as to the express-vessel will be to be inserted, which is most accurately know to the Secy. of the Treasury. When completed, a fair copy shall be made & sent for signature.

Aug. 24. 93.
 